COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTION FOR REHEARING



Cause number: 01-16-00754-CV

Style:          In the Interest of G.G.

Type of motion:         Motion for rehearing filed November 15, 2017

Party filing motion:    Appellant


         It is ordered that the motion for rehearing is denied.




Judge’s signature:      /s/ Jane Bland
                        Acting for the Court

Panel consists of Justices Jennings, Bland, and Brown.




Date: February 8, 2018